Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 1 of 11 PageID: 330




        EXHIBIT 20
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 2 of 11 PageID: 331
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

                                                                    health club membership. Based on those alleged unlawful
                                                                    practices, Plaintiff has asserted claims, individually and on
                 2016 WL 4084030
                                                                    behalf of a putative class, under the Health Club Services
    Only the Westlaw citation is currently available.
                                                                    Act (“HCSA”), N.J.S.A. 56:8-39 to –48, and the Consumer
              NOT FOR PUBLICATION
                                                                    Fraud Act (“CFA”), N.J.S.A. 56:8-1 to –195 (Count II); and
     United States District Court, D. New Jersey.
                                                                    the New Jersey Truth-in-Consumer Contract, Warranty and
            Marni TRUGLIO, individually and                         Notice Act (“TCCWNA”), N.J.S.A. 56:12-14 to –18 (Count
          as a class representative on behalf of                    I). Defendants move to dismiss the Amended Complaint,
            others similarly situated, Plaintiff,                   arguing that Plaintiff has failed to adequately allege that she
                                                                    suffered an ascertainable loss caused by the alleged unlawful
                             v.
                                                                    practices and, therefore, has failed to state a claim under the
        PLANET FITNESS, INC.; Fit to Be Tied
                                                                    HCSA, CFA, and TCCWNA.
        II, LLC d/b/a Planet Fitness; John Does
          1-75; Planet Fitness Franchises 1-75;                     For the following reasons, Defendants' Motion to dismiss
        and Xyz Corporations 1-10, Defendants.                      is GRANTED in part and DENIED in part. Specifically,
                                                                    Count II of the Amended Complaint is dismissed without
           Civil Action No. 15-7959 (FLW)(LHG)
                                                                    prejudice because Plaintiff has failed to allege (1) that
                              |
                                                                    Defendants engaged in an unlawful practice by obligating
                     Signed 07/28/2016
                                                                    Plaintiff to renew her contract; and (2) that she suffered an
Attorneys and Law Firms                                             ascertainable loss caused by Defendants' alleged (i) failure
                                                                    to maintain or state that a bond or other security was filed
Benjamin Jarret Wolf, Joseph K. Jones, Jones, Wolf & Kapasi,        with the Director of the Division of Consumer Affairs, (ii)
LLC, Fairfield, NJ, for Plaintiff.                                  failure to conspicuously disclose Plaintiff's total payment
                                                                    obligation, or (iii) use of misleading cancellation provisions to
Craig R. Tractenberg, Nixon Peabody, LLP, New York, NY,             force customers to pay for additional months of membership
Louis A. Felicetta, Carluccio Leone, Toms River, NJ, for            dues. Count I of the Amended Complaint is dismissed,
Defendants.                                                         in part, to the extent it is based upon omissions in the
                                                                    covered writing. The Court does not reach whether Count
                                                                    I of the Amended Complaint states a claim based upon
                          OPINION                                   Plaintiff's allegation that Defendants violated TCCWNA by
                                                                    including allegedly misleading cancellation provisions in the
WOLFSON, United States District Judge                               Membership Agreement.
 *1 This matter comes before the Court on a Motion,
                                                                    The dismissal of these claims draws into question whether
pursuant to Federal Rule of Civil Procedure 12(b)(6), filed by
                                                                    this Court has subject-matter jurisdiction under the Class
Defendants Planet Fitness, Inc. (“Planet Fitness”) and Fit To
                                                                    Action Fairness Act of 2005 (“CAFA”) over the remaining
Be Tied II, LLC d/b/a Planet Fitness (“FTBT”) (collectively
                                                                    one TCCWNA claim (for statutory damages of $100 per class
“Defendants”) seeking dismissal of the Amended Complaint
                                                                    member) in Count I of the Amended Complaint. Specifically,
filed by Plaintiff Marni Truglio (“Truglio” or “Plaintiff”),
                                                                    the Court questions the number of potential plaintiffs in
or, in the alternative, to strike the class action allegations of
                                                                    the class and whether the aggregated claims will exceed
the Amended Complaint pursuant to Federal Rules of Civil
                                                                    $5 million dollars. Accordingly, the Court will not address
Procedure 12(f) and 23(d)(1)(D). Plaintiff alleges that she
                                                                    whether a TCCWNA claim can be asserted in the absence
entered into a health club services agreement with Defendants
                                                                    of a viable underlying private cause of action under the
and that the agreement violated New Jersey law by (1)
                                                                    CFA, or whether the class-action allegations of the Amended
failing to state that a bond or other security was filed with
                                                                    Complaint should be struck at this time. Instead, Defendants
the Director of the Division of Consumer Affairs (and that
                                                                    shall have twenty (20) days from the date of this opinion
Defendants failed to maintain such bond of other security);
                                                                    to show cause why this matter should not be remanded to
(2) failing to conspicuously disclose Plaintiff's total payment
                                                                    state court based on a lack of subject-matter jurisdiction under
obligation; (3) obligating Plaintiff to renew her contract;
                                                                    CAFA.
and (4) imposing misleading requirements to cancel her



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 3 of 11 PageID: 332
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

                                                                         delivered to the club in person or preferably via
                                                                         certified mail. Any monthly membership can be
I. FACTUAL BACKGROUND AND PROCEDURAL                                     cancelled upon 30 days written notice.
HISTORY
 *2 The following facts are taken from the Amended                    • If your monthly membership has a minimum
Complaint. Truglio is a resident of Monmouth County, New                commitment, and you wish to cancel your
Jersey. Am. Comp. ¶ 8. Planet Fitness, a Delaware corporation           membership early, a $58 Buy Out fee is required with
with its principal place of business located in Newington,              your cancellation.
New Hampshire, sells “Planet Fitness health club franchises.”
Id. at ¶¶ 9, 19. FTBT owns and operates a Planet Fitness         Id., Ex. A at 1; see also id. at ¶¶ 35, 36, 42. Plaintiff accurately
club franchise located in Brick, New Jersey. Id. at ¶¶ 13,       alleges that “[t]he Membership Agreement does not state that
31. Plaintiff alleges that each Planet Fitness franchise was     a bond, irrevocable letter of credit or securities, moneys, or
required to “strictly follow the policies and procedures” set    other security is filed or deposited with the Director of the
forth by Planet Fitness, including using the form documents      Division of Consumer Affairs to protect customers who are
at issue in this matter. Id. at ¶¶ 24, 26, 28.                   damaged or suffer any loss by reason of breach of contract or
                                                                 bankruptcy.” Id. at ¶ 41; see Ex. A.
On or about December 30, 2014, Truglio “visited the Planet
Fitness health club website located at www.planetfitness.com     Plaintiff seeks to represent a class and a sub-class. The
to enroll in a health club membership.” Id. at ¶ 32. Truglio     “CLASS” is defined by Plaintiff as:
alleges that Defendants provided her with a “Membership
Agreement,” id., Ex. A., which Truglio “used to enroll in a
health club membership with [Defendants].” Id. at ¶ 33. On its                All persons who, at any time on or
first page, the Membership Agreement provided, in relevant                    after the day six (6) years prior to
part:                                                                         the day on the original Complaint
                                                                              was filed, enrolled in a health club
Membership Fees:                                                              membership at and/or for use at any
                                                                              Planet Fitness health club located in
  START-UP $0.00 FIRST MONTH PRORATE $11.33                                   New Jersey, where the Membership
  ANNUAL PRORATE FEE $0.00 PREPAY $0.00                                       Agreement used to enroll that person
  TOTAL $11.33                                                                contained terms the same or similar
                                                                              to the Membership Agreement used
     • Your account will be billed on or around the 17th
                                                                              in the transactions with the named
       of each month beginning on 1/17/2015 for $19.99
                                                                              Plaintiff.
       per month until you cancel in accordance with
       this agreement. This membership has a 12 month
       minimum term.
                                                                 Id. at ¶ 44. The “SUB-CLASS #1” is defined by Plaintiff
     ....                                                        as: “All members of the Class who cancelled or attempted to
                                                                 cancel their Membership Agreement, and who were charged
     • An Annual Membership Fee of $39.00 will be billed         additional monthly payments after the cancellation date.” Id.
       each year of your monthly membership, on or around        Importantly, Plaintiff does not allege that she cancelled, or
       he first day of February, to the account on file.         attempted to cancel, her Membership Agreement.

     • In order to cancel the billing of this annual fee, the
                                                                 On September 28, 2015, Plaintiff filed suit against Defendants
        club requires written notice and cancellation of your
                                                                 in the Superior Court of New Jersey, Monmouth County, Law
        membership on or before the 25th of the previous
                                                                 Division, under docket No. MON-L-3596-15. On October
        month.
                                                                 19, 2015, Plaintiff filed the Amended Complaint, asserting
     • To cancel your monthly membership and stop the            claims individually and on behalf of a putative class, under
       monthly billing on the 17th of the month, the club        (1) the HCSA and the CFA, and (2) the TCCWNA. Plaintiff
       requires written notification by the 10th of the month    served Planet Fitness with the Amended Complaint on



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 4 of 11 PageID: 333
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

November 4, 2015. On November 6, 2015, Planet Fitness                “Generally, a court considering a motion to dismiss under
timely removed this matter pursuant to the CAFA, 28 U.S.C.           Rule 12(b)(6) may consider only the allegations contained
§§ 1332(d), 1453. On December 4, 2015, Planet Fitness filed          in the pleading to determine its sufficiency.” Santomenno
the instant motion, which FTBT joined, seeking dismissal of          ex rel. John Hancock Trust v. John Hancock Life Ins. Co.
the Amended Complaint or, in the alternative, requesting that        (U.S.A.), 768 F.3d 284, 290 (3d Cir. 2014), cert. denied, ___
the class action allegations of the Amended Complaint be             U.S. ____, 135 S. Ct. 1860 (2015). However, a court may
struck.                                                              also consider the following without converting the motion
                                                                     to dismiss into one for summary judgment: (1) “documents
                                                                     which are attached to or submitted with the complaint,” (2)
II. STANDARD OF REVIEW                                               “documents whose contents are alleged in the complaint and
 *3 Federal Rule of Civil Procedure 12(b)(6) provides that           whose authenticity no party questions, but which are not
a court may dismiss a claim “for failure to state a claim            physically attached to the pleading,” and (3) “[d]ocuments
upon which relief can be granted.” When reviewing a motion           that the defendant attaches to the motion to dismiss ... if they
to dismiss, courts must first separate the factual and legal         are referred to in the plaintiff's complaint and are central to the
elements of the claims, and accept all of the well-pleaded facts     claim.” Id. at 290-91 (citations and internal quotation marks
as true. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11          omitted); see also Angstadt v. Midd-West Sch. Dist., 377 F.3d
(3d Cir. 2009). All reasonable inferences must be made in the        338, 342 (3d Cir. 2004); In re Burlington Coat Factory Sec.
plaintiff's favor. See In re Ins. Brokerage Antitrust Litig., 618    Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
F.3d 300, 314 (3d Cir. 2010). In order to survive a motion
to dismiss, the plaintiff must provide “enough facts to state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v.   III. DISCUSSION
Twombly, 550 U.S. 544, 570 (2007). This standard requires
the plaintiff to show “more than a sheer possibility that a             A. Motion to Dismiss
defendant has acted unlawfully,” but does not create as high         Plaintiff alleges that she entered into a gym membership
of a standard as to be a “probability requirement.” Ashcroft v.      contract which contained terms that violated the HCSA,
Iqbal, 556 U.S. 662, 678 (2009).                                     CFA, and TCCWNA by (1) failing to state that a bond or
                                                                     other security was filed with the Director of the Division
The Third Circuit requires a three-step analysis to meet             of Consumer Affairs (and failing to, in fact, maintain
the plausibility standard mandated by Twombly and Iqbal.             such bond or other security); (2) failing to conspicuously
First, the court should “outline the elements a plaintiff must       disclose Plaintiff's total payment obligation; (3) obligating
plead to a state a claim for relief.” Bistrian v. Levi, 696          their customers to renew their contracts; and (4) using
F.3d 352, 365 (3d Cir. 2012). Next, the court should “peel           misleading cancellation provisions to force customers to pay
away” legal conclusions that are not entitled to the assumption      for additional months of membership dues. As discussed in
of truth. Id.; see also Iqbal, 556 U.S. at 678-79 (“While            more detail below, Plaintiff has failed to sufficiently allege the
legal conclusions can provide the framework of a complaint,          elements of a prima facie case under the CFA and, therefore,
they must be supported by factual allegations.”). It is well-        Count II of the Amended Complaint is dismissed without
established that a proper complaint “requires more than labels       prejudice. Count I of the Amended Complaint is dismissed
and conclusions, and a formulaic recitation of the elements          insofar as it is based on omissions of alleged required terms,
of a cause of action will not do.” Twombly, 550 U.S. at 555          and the Court will reserve on the question of whether a
(internal quotations and citations omitted). Finally, the court      TCCWNA claim can proceed on the basis of an unlawful
should assume the veracity of all well-pled factual allegations,     practice under the CFA, but in the absence of a showing of
and then “determine whether they plausibly give rise to an           ascertainable loss, until Defendants show that subject-matter
entitlement to relief.” Bistrian, 696 F.3d at 365 (quoting Iqbal,    jurisdiction is still proper under CAFA.
556 U.S. at 679). A claim is facially plausible when there
is sufficient factual content to draw a “reasonable inference
that the defendant is liable for the misconduct alleged.” Iqbal,                     i. HCSA and CFA (Count II)
556 U.S. at 678. The third step of the analysis is “a context-
specific task that requires the reviewing court to draw on its        *4 As a preliminary matter, this Court notes that while the
judicial experience and common sense.” Id. at 679.                   HCSA has not yet been addressed in a published federal or
                                                                     state decision, its place in the context of the CFA is clear.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 5 of 11 PageID: 334
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

The HCSA is one of several expansions to the CFA made             An “unlawful practice” under the CFA is “any unconscionable
by New Jersey's Legislature, which were added “to address         commercial practice, deception, fraud, false pretense, false
particular areas of concern and to include them specifically      promise, [or] misrepresentation ... in connection with the sale
within [the CFA's] protective sweep.” Czar, Inc. v. Heath,        or advertisement of any merchandise.” N.J.S.A. 56:8-2. And,
198 N.J. 195, 201 (2009) (citing N.J.S.A. 56:8-26 to –38          as discussed above, a violation of the HCSA constitutes an
(regulating resale of tickets to “places of entertainment”);      unlawful practice under the CFA as well. N.J.S.A. 56:8-46.
N.J.S.A. 56:8-39 to –48 (regulating health club contracts);
N.J.S.A. 56:8-61 to –66 (“preventing consumer fraud in the        Notably, Defendants focus exclusively on their argument that
preparation, distribution and sale of food as kosher”)). A        Plaintiff has failed to sufficiently allege an ascertainable loss.
violation of any of these expansion sections of the CFA           Accordingly, the Court will assume – without deciding – that
is considered an “unlawful practice” under the CFA. See           for the purposes of this motion, Plaintiff's allegations that she
N.J.S.A. 56:8-46 (“It is an unlawful practice and a violation     entered into a health club services contract which (1) failed to
of [the CFA] to violate the provisions of this act.”); see        state that a bond or other security was filed with the Director
Murnane v. Finch Landscaping, LLC, 420 N.J. Super. 331,           of the Division of Consumer Affairs (and failed to, in fact,
336-37 (App. Div.) (analyzing claim under the Contractor's        maintain such bond or other security), 2 Am. Compl. ¶¶ 63(c),
Registration Act, N.J.S.A. 56:8-136 to –152), certif. denied,     80-82; (2) failed to conspicuously disclose Plaintiff's total
208 N.J. 600 (2011); see also Napolitano v. Haven Homes           payment obligation, id. at ¶¶ 63(b), (f), 66, 77; and (3) used
Inc., No. 10-1712, 2012 U.S. Dist. LEXIS 9383, *27, 32, 2012      misleading cancellation provisions to force customers to pay
WL 253175 (D.N.J. Jan. 26, 2012). Importantly, the HCSA is        for additional months of membership dues, id. at ¶¶ 63(e),
a supplement to, not a substitute for, the CFA. See L. 1987, c.   84, sufficiently alleged that Defendants committed unlawful
238; see also Real v. Radir Wheels, Inc., 198 N.J. 511, 525-26    practices in violation of the HCSA and/or the CFA.
(2009) (examining Used Car Lemon Law as a supplement to
the CFA). Accordingly, although it is somewhat redundant           *5 However, since the analysis of a private claim under
to assert that a violation of the HCSA is also a violation of     the HCSA and CFA requires the Court to determine whether
the CFA, conversely, finding that a term does not violate the     an ascertainable loss was caused by an unlawful practice,
HCSA does not foreclose the possibility that same term may        this Court cannot merely credit Plaintiff's bald allegation
constitute a violation of the CFA.                                that the Membership Agreement obligated her to renew her
                                                                  contract, id. at ¶¶ 63(a), 85, even though Defendants have
“A CFA plaintiff must prove three elements for a successful       not challenged this deficiency in the pleadings. See KBZ
claim: (1) unlawful conduct by defendant, (2) ascertainable       Communs. Inc. v. CBE Techs. LLC, 634 Fed.Appx. 908, 910
loss, and (3) a causal relationship between the unlawful          (3d Cir. 2015) (“[A] a court need not credit a complaint's bald
conduct and the ascertainable loss.” Ciser v. Nestle Waters       assertions or legal conclusions when deciding a motion to
North Am., Inc., 596 Fed.Appx. 157, 160 (3d Cir. 2015)            dismiss.”) (quoting Morse v. Lower Merion Sch. Dist., 132
(citing Zaman v. Felton, 219 N.J. 199, 222 (2014)). Where a       F.3d 902, 906 (3d Cir. 1997)).
plaintiff asserts claims under the CFA based on affirmative
misrepresentation or material omissions, i.e., claims sounding    The HCSA provides that “[a] health club services contract
in fraud, those claims must meet the heightened pleading          shall not obligate the buyer to renew the contract.” N.J.S.A.
standard of Federal Rule of Civil Procedure 9(b). 1 See           56:8-42(i). Importantly, Plaintiff does not – and cannot –
Frederico v. Home Depot, 507 F.3d 188, 202-03 (3d                 allege that the Membership Agreement expressly obligated
Cir. 2007); Lieberson v. Johnson & Johnson Consumer               her to renew her contract. Indeed, the Membership Agreement
Companies, Inc., 865 F. Supp. 2d 529, 538 (D.N.J. 2011).          includes a boilerplate provision, lifted from the HCSA,
Under Rule 9(b), “[i]n alleging fraud or mistake, a party must    informing members that it is prohibited from obligating
state with particularity the circumstances constituting fraud     them to renew their contracts. See Am. Compl. Ex. A at 5.
or mistake.”                                                      Instead, Plaintiff alleges that Defendants effectively obligated
                                                                  Plaintiff to renew her contract “by imposing unreasonable
                                                                  and unduly onerous requirements to cancel [her] health club

     a. Unlawful Practice under the HCSA and CFA                  membership[ ].” 3 Id. at ¶ 85. This Court is unpersuaded by
                                                                  Plaintiff's argument that, even assuming that the cancellation
                                                                  provisions set forth in the membership agreement were


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 6 of 11 PageID: 335
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

onerous, they are tantamount to an “obligation” to renew the
agreement. The HCSA is clear on this point: the Membership
Agreement must, by its own terms, “obligate” the customer to                   In      cases    involving     product
renew in order to violate N.J.S.A. 56:8-42(i); Plaintiff cannot                misrepresentation, either out-of-
obfuscate this requirement by alleging that it was merely                      pocket loss or a demonstration of
difficult to cancel the Membership Agreement.                                  loss in value will suffice to meet
                                                                               the ascertainable loss hurdle .... The
Accordingly, Plaintiff has failed to adequately allege an                      “out-of-pocket” theory may include
unlawful practice in violation of the HCSA, N.J.S.A.                           the purchase price of a misrepresented
56:8-42(i).                                                                    product if the purchasers did
                                                                               not receive a refund and the
                                                                               seller's misrepresentations rendered
           b. Ascertainable Loss and Causation                                 the product essentially worthless.
                                                                               A “loss-in-value” theory is based
“The ascertainable loss and causation elements of a CFA                        on the quantifiable difference in
claim are set forth in N.J.S.A. 56:8-19, which authorizes                      value between the merchandise as
a statutory remedy for ‘[a]ny person who suffers any                           [advertised] and the merchandise as
ascertainable loss of moneys or property, real or personal, as                 delivered. Under the third theory,
a result of the use or employment by another person of any                     an ‘ascertainable loss’ can include
method, act, or practice declared unlawful under this act.’                    a nominal overcharge for which the
” D'Agostino v. Maldonado, 216 N.J. 168, 184-85 (2013).                        plaintiffs have not made a pre-suit
“[T]he plain language of the Act unmistakably makes a claim                    demand for a refund.
of ascertainable loss a prerequisite for a private cause of
action. An ascertainable loss under the CFA is one that is
‘quantifiable or measurable,’ not ‘hypothetical or illusory.’ ”   Id. at *22-23 (internal quotation marks and citations omitted);
Id. at 185 (internal quotation marks and citations omitted);      see also Mann v. TD Bank, N.A., No. 09-1062, 2010 U.S. Dist.
see also Bosland v. Warnock Dodge, Inc., 197 N.J. 543,            LEXIS 112085, *17-18, 2010 WL 4226526 (D.N.J. Oct. 20,
558 (2009) (defining term “ascertainable loss” to “mean[ ]        2010).
that plaintiff must suffer a definite, certain and measurable
loss, rather than one that is merely theoretical.”) (citing       The out-of-pocket theory in not applicable to any of the
Thiedemann v. Mercedes-Benz USA, LLC, 183 N.J. 234, 248           unlawful practices alleged by Plaintiff. Plaintiff does not
(2005)).                                                          allege (or argue) that her gym membership was “essentially
                                                                  worthless” by virtue of the inclusion or omission of the
 *6 The New Jersey Supreme Court has “not always equated          alleged unlawful terms in her Membership Agreement. See
an ascertainable loss with one that is demonstrated by an         Mladenov v. Wegmans Food Mkts., Inc., 124 F. Supp. 3d 360,
immediate, out-of-pocket expense suffered by the consumer.”       375 (D.N.J. 2015) (“An out-of-pocket-loss theory will suffice
Bosland, 197 N.J. at 558-59 (citing Thiedemann, 183 N.J.          only if the product received was essentially worthless.”). Nor
at 248). In other words, “a plaintiff is not required to show     does Plaintiff allege she incurred a “nominal overcharge.”
monetary loss, but only that he purchased something and           Thus, the Court must examine Plaintiff's claims under the
received less than what was promised.” Marcus v. BMW of N.        loss-in-value theory.
Am., LLC, 687 F.3d 583, 606 (3d Cir. 2012) (internal quotation
marks and citations omitted).                                     Under the loss-in-value theory, also known as the benefit-of-
                                                                  the-bargain theory, a plaintiff must allege that she was “misled
“There are at least three recognized theories of ascertainable    into buying a product that is ultimately worth less than the
loss that may apply to a NJCFA claim.” Hammer v. Vital            product that was promised.” Id. (citing Smajlaj, 782 F. Supp.
Pharms., Inc., No. 11-4124, 2012 U.S. Dist. LEXIS 40632,          2d at 99).
*22, 2012 WL 1018842 (D.N.J. 2012).




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 7 of 11 PageID: 336
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

                                                                    not spend money to repair or finish the work, he incurred no
                                                                    loss,” because “[t]raditionally, to demonstrate a loss, a victim
             To present a benefit-of-the-bargain                    must simply supply an estimate of damages, calculated within
             claim, a plaintiff must allege (1) a                   a reasonable degree of certainty. The victim is not required
             reasonable belief about the product                    actually to spend the money for the repairs before becoming
             induced by a misrepresentation; and                    entitled to press a claim.” Id. at 23 (citations omitted). In other
             (2) that the difference in value between               words, the plaintiff clearly incurred a loss – in the form of the
             the product promised and the one                       damaged property – that could be reasonably quantified by the
             received can be reasonably quantified.                 cost that would be required to repair the damaged property,
             There is no requirement that the                       even though the plaintiff had not paid those costs.
             product received actually is defective,
             but rather it simply must be something                 That is not the case here. Plaintiff has failed to allege that she
             other than what was promised. Failure                  incurred a wrongful debt or charge in the form of an additional
             to quantify this difference in value                   month of dues, because Plaintiff has not alleged that she
             results in the dismissal of a claim.                   cancelled or attempted to cancel her Membership Agreement.
                                                                    Her claim is not that she will be obligated at some point to
                                                                    pay an extra month of dues, but that, in theory, she could be
Id. (internal quotation marks and citations omitted).               charged an extra month of dues under certain, hypothetical
                                                                    circumstances, i.e., if she runs afoul of the cancellation policy
Here, Plaintiff advances two separate bases in support of           and gives (or attempts to give) a cancellation notice after the
her argument that she has adequately alleged that she has           10 th of the month. This loss is, by definition, a “hypothetical”
sustained an ascertainable loss. However, neither of these          loss. 4 This is to be distinguished from the case of Martina v.
bases can satisfy the “loss-in-value” theory (or other theories)    LA Fitness Int'l, LLC, No. 12-2063, 2012 U.S. Dist. LEXIS
of ascertainable loss.                                              125209, 2012 WL 3822093 (D.N.J. Sept. 4, 2012), in which
                                                                    the court found that the plaintiff suffered an ascertainable
First, Plaintiff argues that she has adequately alleged             loss in the form of an additional month of dues where she
ascertainable loss with respect to the allegedly misleading         failed to cancel contract with 30 days notice, as required
cancellation provisions in the Membership Agreement based           by the contract, and was also charged for the membership's
on her allegation that these provisions “result[ ] in many          last month of dues upfront, resulting in her being charged a
consumers being forced to pay for, at least, one additional         hidden, two-month cancellation fee. Id. at *8.
month of membership at Defendants' health club after they
cancel the contract.” Id. at ¶ 84. Plaintiff argues that whether    Nor is it appropriate for this Court to consider whether other
she or the class members “paid the extra fees that were             members of the putative class or sub-class have suffered an
demanded of them does not matter” because “[t]he Complaint          ascertainable loss. No class has been certified in this matter,
refers to fees that were wrongfully charged, thus satisfying        and Plaintiff must be able to satisfy the elements of her own
the ascertainable loss requirement of the CFA.” Pl. Opp. Br.        claim in order to represent the proposed classes. See Monaco
at 13-14.                                                           v. Mitsubishi Motors Credit of Am., Inc., 34 Fed.Appx. 43,
                                                                    45 (3d Cir. 2002) (“It is well settled that ‘to be a class
 *7 However, while Defendant is correct that a plaintiff need       representative on a particular claim, the plaintiff himself must
not allege that she actually paid a debt that is incurred in        have a cause of action on that claim.’ ”) (quoting Zimmerman
violation of the CFA, she must still allege that she incurred the   v. HBO Affiliate Grp., 834 F.2d 1163, 1169 (3d Cir. 1987));
debt in the first place. For example, in Cox v. Sears Roebuck &     see also Kauffman v. The Dreyfus fund, Inc., 434 F.2d 727,
Co., 138 N.J. 2 (1994), the case on which Plaintiff principally     734 (3d Cir. 1970) (“[A] predicate to [a plaintiff's] ... right
relies, the New Jersey Supreme Court held that the plaintiff        to represent a class is his eligibility to sue in his own right.
had adequately alleged an ascertainable loss even where a           What he may not achieve himself, he may not accomplish as
consumer had not paid for home improvement repairs caused           a representative of a class ...”).
by a contractor's failure to comply with applicable regulations
requiring the work to be inspected. Id. at 22. The Court             *8 Second, Plaintiff argues that her ascertainable loss is
rejected the lower court's “suggestion” that “because Cox did       “the entire amount paid under the contract” is the measure of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 8 of 11 PageID: 337
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

damages because “the consumer fraud occurred in the actual                         established by State or Federal law
contract or at the time of contracting.” Pl. Opp. Br. at 14.                       at the time the offer is made or the
This argument fails because the Amended Complaint is silent                        consumer contract is signed or the
as to how the mere offering of the Membership Agreement,                           warranty, notice or sign is given or
containing allegedly unlawful terms and omissions, such                            displayed.
as (1) failing to maintain or set forth that a bond or
other security was filed in the Membership Agreement, (2)
conspicuously set forth members' total payment obligations           N.J.S.A. 56:12-15. This provision “establishes liability
in the Membership Agreement, or (3) the inclusion of                 whenever a seller offers a consumer a contract, the
the allegedly misleading cancellation provisions, 5 caused           provisions of which violate any legal right of a consumer.”
Plaintiff to suffer any ascertainable loss. Plaintiff does not       Bosland v. Warnock Dodge, Inc., 396 N.J. Super. 267, 278
allege that she paid more than she bargained for, or that            (App. Div. 2007), aff'd on other grounds, 197 N.J. 543
she missed out on an opportunity to make a claim against             (2009). The TCCWNA “does not establish rights or seller
the bond required by N.J.S.A. 56:8-41(a) because she did             responsibilities,” itself, but “[r]ather, the statute bolsters rights
not receive proper notice of it. The mere offering of a              and responsibilities established by other laws.” Watkins v.
contract with allegedly illegal terms is not, in and of itself, an   DineEquity, Inc., 591 Fed.Appx. 132, 135 (3d Cir. 2014).
ascertainable loss under the CFA. Stated differently, Plaintiff
fails to plausibly allege that there is a difference in value        To state a claim under Section 15 of the TCCWNA, a
between the gym membership promised under the HCSA and               plaintiff must allege each of four elements: (1) the plaintiff
CFA, and the one received, with these allegedly unlawful             is a consumer; (2) the defendant is a seller, lessor, creditor,
terms and omissions, or that such difference can be reasonably       lender or bailee; (3) the defendant offers the plaintiff a
quantified. Therefore, Plaintiff has failed to adequately allege     contract or gives or displays any written notice or sign;
that she suffered an ascertainable loss.                             and (4) the contract, notice, or sign includes a provision
                                                                     that violates any legal right of a consumer or responsibility
Accordingly, Count II of the Amended Complaint is                    of the seller, lessor, creditor, lender or bailee. Id. at 135
dismissed without prejudice.                                         (quoting Bosland, 396 N.J. Super. at 278). Here, there is
                                                                     no dispute that Plaintiff is a consumer, Defendants are
                                                                     sellers, or that the Membership Agreement Defendants
                                                                     offered to Plaintiff qualifies as a consumer contract. Instead,
                   ii. TCCWNA (Count I)
                                                                     the parties dispute whether Plaintiff has adequately alleged
In addition to asserting that the above unlawful practices           that the Membership Agreement contained provisions which
constitute violations of the HCSA and CFA, Plaintiff also            violated clearly established legal rights of consumers or
asserts that these unlawful practices constitute violations of       responsibilities of sellers.
the TCCWNA. Section 15 of the TCCWNA provides, in
relevant part, that:                                                 The Third Circuit has held that, absent a contrary
                                                                     interpretation from the New Jersey Supreme Court, since
                                                                     Section 15 of the TCCWNA prohibits the offering of
                                                                     a consumer contract which “includes any provision that
             No seller, lessor, creditor, lender or
                                                                     violates any clearly established legal right of a consumer,”
             bailee shall in the course of his
                                                                     N.J.S.A. 56:12-15 (emphasis added), the “mere omission”
             business offer to any consumer or
                                                                     of required terms in a consumer contract (or other covered
             prospective consumer or enter into
                                                                     writing) does not result in liability under the TCCWNA.
             any written consumer contract or
                                                                     Watkins, 591 Fed.Appx. 132, 136-37. Accordingly, Plaintiff's
             give or display any written consumer
                                                                     claim that Defendants violated the TCCWNA because the
             warranty, notice or sign after the
                                                                     Membership Agreement failed to (1) conspicuously set forth
             effective date of this act which
                                                                     her total payment obligation, or (2) set forth that a bond had
             includes any provision that violates
                                                                     been filed with the Director of the Division of Consumer
             any clearly established legal right of a
                                                                     Affairs – in other words, that the Membership omitted terms
             consumer or responsibility of a seller,
                                                                     that are required by law – cannot serve as the basis for
             lessor, creditor, lender or bailee as


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    7
Case 1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 9 of 11 PageID: 338
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

a TCCWNA violation. 6 Nor can Plaintiff's claim that the            plain statement,’ just as required of pleadings under Fed.
Membership Agreement obligated her to renew her contract,           R. Civ. P. 8(a).” Grace v. T.G.I. Fridays, Inc., No. 14-7233,
in violation of the HCSA, support a TCCWNA claim because,           2015 U.S. Dist. LEXIS 97408, at *8-9, 2015 WL 4523639
as discussed above, Plaintiff has failed to adequately allege       (D.N.J. July 27, 2015) (citing Dart Cherokee, 135 S. Ct. at
that the Membership Agreement included such a provision.            553). No evidentiary support is required, and the Court should
                                                                    accept a defendant's allegations unless they are contested by
 *9 Whether Plaintiff can maintain a TCCWNA claim based             the plaintiff or questioned by the Court. See Dart Cherokee,
on the alleged unlawful practice of including misleading            135 S. Ct. at 553. When the sufficiency of the jurisdictional
cancellation provisions, without being able to allege an            allegations in a notice of removal is challenged, the parties
                                                                    must submit proofs for the court to decide, by a preponderance
ascertainable loss, is less clear. 7 However, the Court will not
                                                                    of the evidence, whether the jurisdictional requirements are
reach the merits of this question at this juncture, because, as
                                                                    satisfied. See id. at 554.
discussed below, I question whether the Court has subject-
matter jurisdiction over this matter in the wake of my
                                                                     *10 Defendants removed this matter from state court,
dismissal of all but one of Plaintiff's claims. Accordingly,
                                                                    pursuant to CAFA, based on their representation that the
Count I of the Amended Complaint is dismissed to the extent
                                                                    Amended Complaint asserts six claims under the HCSA and
it is based on alleged violations of N.J.S.A. 56:8-41(a), –
                                                                    CFA, potentially representing $600 of statutory damages per
42(b), (c), and (i). The Court will not address whether Count I
                                                                    class member under TCCWNA. Notice of Removal ¶ 49(a).
of the Amended Complaint, to the extent it alleges Defendants
                                                                    Thus, Defendants represented that a class of 8,334 persons,
violated TCCWNA by offering Plaintiff the Membership
                                                                    each potentially receiving $600 in statutory damages,
Agreement which included cancellation provisions which
                                                                    would exceed CAFA's $5 million threshold, and that the
violated consumer rights under the CFA, N.J.S.A. 56:8-2,
                                                                    amount of people enrolled in Membership Agreements in
states a claim.
                                                                    New Jersey during the putative six-year class period “far
                                                                    exceeds the above threshold figure of 8,334 persons.” Id.
   B. Subject Matter Jurisdiction.                                  at ¶ 49(b), (c). However, in light of the fact that only
Under CAFA, federal district courts have original jurisdiction      Plaintiff's TCCWNA claim with respect to her claim that the
over class actions where (1) the matter in controversy (i.e., the   Membership Agreement's cancellation provisions violated
aggregated claims of the individual class members) exceeds          the CFA remains, which would result in a $100 statutory
the sum or value of $5,000,000, exclusive of interest and           remedy per class member, it is unclear whether Defendants'
costs, (2) any member of a class of plaintiffs is a citizen of      basis for removal remains valid.
a state different from any defendant, and (3) the class has at
least 100 members. 28 U.S.C. § 1332(d)(2)(A), (d)(5)(B), (d)        Accordingly, Defendants shall have twenty (20) days from the
(6); Standard Fire Ins. Co. v. Knowles, ___ U.S. ____, 133 S.       date of this opinion to show cause why this matter should not
Ct. 1345, 1348 (2013); Neale v. Volvo Cars of N. Am., LLC,          be remanded to state court based on a lack of subject-matter
794 F.3d 353, 358 (3d Cir. 2015). “A party asserting federal        jurisdiction under CAFA.
jurisdiction in a removal case bears the burden of showing
‘that the case is properly before the federal court.’ ” Judon v.
                                                                    IV. CONCLUSION
Travelers Prop. Cas. Co. of Am., 773 F.3d 495, 500 (3d Cir.
                                                                    For the foregoing reasons, Defendants' Motion to dismiss
2014) (quoting Frederico, 507 F.3d at 193); see also Morgan
                                                                    is GRANTED in part and DENIED in part. Count II of
v. Gay, 471 F.3d 469, 473 (3rd Cir. 2006), cert. denied, 552
                                                                    the Amended Complaint is dismissed without prejudice.
U.S. 940 (2007). Any doubts must be resolved in favor of
                                                                    Count I of the Amended Complaint is dismissed, in
remand. Samuel-Bassett v. Kia Motors Am., 357 F.3d 392, 403
                                                                    part, to the extent it is based upon omissions in the
(3rd Cir. 2004).
                                                                    covered writing. The Court does not reach whether Count
                                                                    I of the Amended Complaint states a claim based upon
“[A] defendant's notice of removal need include only a
                                                                    Plaintiff's allegation that Defendants violated TCCWNA by
plausible allegation that the amount in controversy exceeds
                                                                    including allegedly misleading cancellation provisions in
the jurisdictional threshold.” Dart Cherokee Basin Operating
                                                                    the Membership Agreement and, therefore, will deny the
Co., LLC v. Owens, ___U.S.____, 135 S. Ct. 547, 554 (2014).
                                                                    motion to dismiss without prejudice on that basis, pending
“Thus, the grounds for removal should be made in ‘a short
                                                                    Defendants showing that subject-matter jurisdiction still


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
Case   1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 10 of 11 PageID: 339
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

exists under CAFA. Defendants' motion to strike the class          All Citations
action allegations of the Amended Complaint is DENIED
without prejudice at this time, as well.                           Not Reported in Fed. Supp., 2016 WL 4084030



Footnotes
1      “Some claims under the CFA may not require pleadings complying with Rule 9(b). Not every such claim involves an
       affirmative misrepresentation or material omission.” Smajlaj v. Campbell Soup Co., 782 F. Supp. 2d 84, 98 n.9 (D.N.J.
       2011).
2      Defendants argue they are not subject to the bond requirement in N.J.S.A. 56:8-41(a) because the Membership
       Agreement is a month-to-month contract which could be cancelled at any time, and therefore, they are not subject to the
       notice requirement contained in N.J.S.A. 56:8-42(c). N.J.S.A. 56:8-41(b) exempts health clubs from the bond requirement,
       provided they offer contracts “in which the buyer of the health club services purchases or becomes obligated to purchase
       health club services to be rendered over a period no longer than three months and in which the seller of the health club
       services requires or collects no more than three months' payment in advance.” However, while Plaintiff could cancel the
       Membership Agreement at any time and payments were charged on a monthly basis, the Membership Agreement also
       plainly sets forth that it is for a “12 month minimum term,” Am. Compl. Ex. A at 1, and, therefore, Plaintiff has adequately
       alleged that Defendants are subject to the bond requirement in N.J.S.A. 56:8-41(a) and the notice requirement contained
       in N.J.S.A. 56:8-42(c).
3      Although it is debatable whether the inclusion of an automatic renewal provision would violate N.J.S.A. 56:8-42(i), see
       Ardino, et al. v. Retrofitness, LLC, et al., No. MID-L-362-14 at 7 (N.J. Super. Ct. May 14, 2015) (denying motion to dismiss
       and holding that plaintiff adequately alleged that a gym contract's automatic renewal program obligated customer to renew
       contract in violation of N.J.S.A. 56:8-42(i)), no such automatic renewal provision exists in the Membership Agreement.
       Indeed, the Court further notes that competing bills have been introduced in the New Jersey Legislature to amend the
       HCSA to both expressly bar automatic renewal provisions, see Assembly Bill No. 4349, 214th Leg. (N.J. 2011), and
       expressly permit automatic renewal provisions, subject to notice requirements. See Assembly Bill No. 1113, 217th Leg.
       (N.J. 2016); Assembly Bill No. 4034, 216th Leg. (N.J. 2014); Assembly Bill No. 3246, 215th Leg. (N.J. 2012).
4      Further, this Court finds the unpublished state court decisions cited by Plaintiff, which Plaintiff concedes are not binding
       authority, are not persuasive. In Ardino, the court held that the plaintiffs had adequately alleged an ascertainable loss
       caused by unconscionable cancellation policies in a gym contract because they alleged one of the named plaintiffs was
       charged an extra membership fee of $29 after he mailed his cancellation notice. No. MID-L-362-14 at 4, 7. In McCarthy,
       et al. v. Equinox Holdings, Inc., No. UNN-L-0789-15 (N.J. Super. Ct. June 9, 2015), the plaintiffs alleged that the gym
       contract at issue required the plaintiffs to commit to a 12-month term, and required 45 days notice to cancel. The plaintiffs
       argued that “if a [p]laintiff attempted to cancel a contract on the last day of the 12th month, [they] would be forced to pay
       for an extra 45 days.” Id. at 3. The court held that Plaintiff had adequately alleged ascertainable loss “in the amount of
       all monthly dues collected by Defendants.” Id. at 8. This Court disagrees with that court's analysis in McCarthy – it is not
       enough for a plaintiff to theorize that she might be subject to an unfair cancellation policy in the event that she attempted
       to cancel her membership when less than 45 days remained. Nor, for that matter, does this Court agree that if such a
       loss were alleged, the measure of the ascertainable loss caused by the unlawful practice would be “all monthly dues
       collected,” rather than merely the monthly dues collected after the 12-month term expired.
5      As discussed above, Plaintiff has failed to allege unlawful conduct with respect to her argument that the Membership
       Agreement obligated her to renew her contract and, therefore, the Court will not address whether Plaintiff has sufficiently
       alleged an ascertainable loss with respect to this claim.
6      Plaintiff has not alleged a separate TCCWNA claim with respect to Defendants' alleged failure to maintain a bond or other
       security, as required by N.J.S.A. 56:8-41(a).
7      Indeed, there appears to be a lack of binding precedent as to whether a TCCWNA claim can be based upon an unlawful
       practice in violation of the CFA, but for which no ascertainable loss occurred; the only analysis of this issue exists in
       the form of conflicting, non-binding authorities. Compare Watkins, 591 Fed.Appx. at 141 (Greenaway, Jr., J., dissenting)
       (opining that New Jersey courts would likely permit TCCWNA claim to proceed even where the underlying CFA violation
       could not support a private cause of action based on a lack of ascertainable loss), with Wilson v. Kia Motors Am., Inc.,
       No. 13-1069, 2015 U.S. Dist. LEXIS 82332, *12, 2015 WL 3903540 (D.N.J. June 25, 2015) (“Plaintiff here pleads no such
       [ascertainable] loss and her [CFA] claim fails as a matter of law. As a result, Plaintiff cannot establish a violation of a



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Case   1:20-cv-03053-RMB-AMD Document 16-22 Filed 07/13/20 Page 11 of 11 PageID: 340
Truglio v. Planet Fitness, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 4084030

      ‘clearly established legal right’ under the CFA and therefore cannot, by proxy, establish a violation of the TCCWNA.”),
      appeal dismissed, No. 15-2626 (3rd Cir. Nov. 18, 2015).


End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
